MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Oct 31 2019, 7:17 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT J.S.                               ATTORNEYS FOR APPELLEE
Steven Knecht                                             Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                                Attorney General
Lafayette, Indiana                                        Robert J. Henke
                                                          Deputy Attorney General
ATTORNEY FOR APPELLANT T.J.                               Indianapolis, Indiana
Harold E. Amstutz
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          October 31, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of T.J. (Minor                               19A-JT-1003
Child)                                                    Appeal from the Tippecanoe
and                                                       Superior Court
                                                          The Honorable Faith A. Graham,
J.S. (Mother) and T.J. (Father),                          Judge
Appellants-Respondents,                                   Trial Court Cause No.
                                                          79D03-1810-JT-139
        v.

Indiana Department of Child
Services,
Appellee-Petitioner



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019                Page 1 of 19
      Crone, Judge.


                                              Case Summary
[1]   J.S. (“Mother”) and T.J. (“Father”) (collectively “Parents”) appeal a trial court

      order terminating their parental relationships with T.J. (“Child”). Finding that

      neither has established clear error, we affirm.


                                  Facts and Procedural History
[2]   The facts most favorable to the judgment are as follows. Mother and Father are

      the parents of Child, born in May 2016. In October 2016, Father was convicted

      of class A misdemeanor operating while intoxicated (“OWI”) with

      endangerment, with Mother and Child as passengers in his vehicle. In January

      2017, the Indiana Department of Child Services (“DCS”) received two reports

      concerning the family. According to the first report, Mother was homeless and

      unable to provide a stable environment for Child, and according to the second

      report, police had been dispatched to a domestic disturbance involving Parents

      that resulted in Father’s arrest. Parents had been the subject of several police

      contacts, including a report of domestic battery, an incident in which Father

      drove his vehicle with Mother hanging onto the outside of the window, and

      Father threatening Mother with a samurai sword. Police found Mother to have

      injuries consistent with domestic abuse. Father was incarcerated for a short

      time, and Mother refused to obtain a civil protective order and expressed her

      desire to reunite with him upon his release.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 2 of 19
[3]   In February 2017, Child was removed from Mother’s care and placed in

      protective custody in kinship foster care with the sister of Mother’s best friend.

      Shortly thereafter, DCS initiated proceedings seeking to have Child adjudicated

      a child in need of services (“CHINS”). In April 2017, Child was adjudicated a

      CHINS. At that time, Mother was living with friends in a two-bedroom

      apartment, Father was incarcerated, and the two continued their romantic

      relationship. In its May 2017 dispositional order, the trial court ordered Mother

      to participate in a domestic violence assessment and services, a mental health

      evaluation, a psychological evaluation, a substance abuse assessment and

      services, a parenting and bonding assessment, home-based case management,

      individual therapy, and supervised parenting time. The trial court ordered

      Father to participate in a domestic violence assessment, a domestic abuse

      program called Character Restoration, substance abuse and parenting

      assessments, a mental health evaluation, home-based case management, a

      fatherhood engagement program, individual therapy, and supervised parenting

      time. Both Father and Mother were ordered to submit to random drug screens.


[4]   During the early stages of the CHINS proceedings, Mother became pregnant

      with twins. She was homeless during most of the pregnancy and was

      hospitalized several times for dehydration. Father executed paternity affidavits

      after the twins’ births, but subsequent DNA tests showed him not to be their

      father. The twins were removed from Mother at the hospital and are not

      subjects of these proceedings.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 3 of 19
[5]   Mother had various jobs throughout the pendency of the proceedings and was,

      more often than not, unemployed. Her housing arrangements included staying

      with various friends or extended family, and she was unable to establish

      independent, stable housing. She completed an initial assessment and was

      diagnosed with major depressive disorder. She also completed a

      parenting/family functioning assessment but vacillated between admitting and

      denying that Father physically abused her. Her participation in individual

      therapy and case management was limited. After two supervised visitation

      sessions, DCS changed Mother’s visits to therapeutic supervised visits. In

      October 2017 and November 2018, the trial court found her in contempt for

      failure to submit to drug screens and participate in various services, including

      visitation, as she had not visited Child for about five months. By December

      2018, Mother refused all services other than visitation. Mother visited Child six

      to eight times between November 2018 and January 2019.


[6]   During the pendency of the proceedings, Father was in and out of jail six times

      for short periods. In early 2018, he pled guilty to and was convicted of class A

      misdemeanor invasion of privacy for violating a no-contact order with respect

      to Mother. He had approximately five different jobs, including self-

      employment as a handyman. He had three different residences, including one

      in Illinois, where he stayed for three months during the pendency of the

      proceedings. He completed an initial assessment and a substance use

      assessment but failed to complete a parenting assessment or domestic violence

      services. He ceased all contact with Child as of February 2018. In July 2018,


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 4 of 19
      he informed DCS Family Case Manager (“FCM”) Lore Thompson that he

      never wanted DCS to contact him again. In November 2018, the trial court

      found him in contempt for failure to engage in the following ordered services:

      the character restoration domestic abuse program, fatherhood engagement

      program, home-based case management, individual therapy, and parenting

      time.


[7]   In January 2018, DCS changed the permanency plan to adoption by the kinship

      foster family and initiated involuntary termination proceedings. The trial court

      found that DCS had failed to present clear and convincing evidence in support

      of termination and denied the initial termination petition. In October 2018,

      DCS filed a second petition for involuntary termination based on Mother’s and

      Father’s failure to engage in visitation or other services during the preceding

      months. The trial court conducted its factfinding in January 2019. In April

      2019, the court issued an order with findings of fact, concluding that there is a

      reasonable probability that neither Mother nor Father will remedy the

      conditions that led to Child’s removal, that there is a reasonable probability that

      continuation of Parents’ parental relationships with Child would pose a threat

      to Child’s well-being, that termination is in Child’s best interests, and that there

      is a satisfactory plan for Child to be adopted by his current foster parents.

      Mother and Father now appeal the termination order. Additional facts will be

      provided as necessary.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 5 of 19
                                     Discussion and Decision
[8]   Parents separately challenge the sufficiency of the evidence supporting the trial

      court’s judgment terminating their parental relationships with Child. When

      reviewing a trial court’s findings of fact and conclusions thereon in a case

      involving the termination of parental rights, we first determine whether the

      evidence supports the findings and then whether the findings support the

      judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We will set aside the trial

      court’s judgment only if it is clearly erroneous. Bester v. Lake Cty. Office of Family

      & Children, 839 N.E.2d 143, 147 (Ind. 2005). We neither reweigh evidence nor

      judge witness credibility. E.M., 4 N.E.3d at 642. Rather, we consider only the

      evidence and inferences most favorable to the judgment. Id. “[I]t is not enough

      that the evidence might support some other conclusion, but it must positively

      require the conclusion contended for by the appellant before there is a basis for

      reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011) (citations omitted).

      Where the appellant does not specifically challenge any of the trial court’s

      findings, they stand as proven, and we simply determine whether the

      unchallenged findings are sufficient to support the judgment. T.B. v. Ind. Dep’t

      of Child Servs., 971 N.E.2d 104, 110 (Ind. Ct. App. 2012), trans. denied; see also

      McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (unchallenged

      findings are accepted as true).


[9]   In Bester, our supreme court stated,


              The Fourteenth Amendment to the United States Constitution
              protects the traditional right of parents to establish a home and

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 6 of 19
               raise their children. A parent’s interest in the care, custody, and
               control of his or her children is perhaps the oldest of the
               fundamental liberty interests. Indeed the parent-child
               relationship is one of the most valued relationships in our culture.
               We recognize of course that parental interests are not absolute
               and must be subordinated to the child’s interests in determining
               the proper disposition of a petition to terminate parental rights.
               Thus, parental rights may be terminated when the parents are
               unable or unwilling to meet their parental responsibilities.


       839 N.E.2d at 147 (citations, quotation marks, and alteration omitted).


[10]   To obtain a termination of a parent-child relationship, DCS is required to

       establish in pertinent part:


               (A) that one (1) of the following is true:


               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.


               ….


                (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 7 of 19
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2).


[11]   In recognition of the seriousness with which we address parental termination

       cases, Indiana has adopted a clear and convincing evidence standard. Ind.

       Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

       377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

       not reveal that the continued custody of the parents is wholly inadequate for the

       child’s survival. Rather, it is sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

       2013) (citation omitted). “[I]f the court finds that the allegations in a

       [termination] petition … are true, the court shall terminate the parent-child

       relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 8 of 19
       Section 1 – Father has failed to demonstrate that the trial court
            clearly erred in concluding that there is a reasonable
       probability that the conditions that led to Child’s removal will
                               not be remedied.
[12]   Father asserts that the evidence is insufficient to support the trial court’s

       conclusion that a reasonable probability exists that the conditions that led to

       Child’s removal will not be remedied. 1 He does not specifically challenge any

       of the trial court’s findings, and as such, we simply determine whether the

       unchallenged findings are sufficient to support the judgment. T.B., 971 N.E.2d

       at 110. When assessing whether there is a reasonable probability that

       conditions that led to a child’s removal will not be remedied, we must consider

       not only the initial basis for the child’s removal but also the bases for continued

       placement outside the home. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

       2005), trans. denied. Moreover, “the trial court should judge a parent’s fitness to

       care for his [or her] children at the time of the termination hearing, taking into

       consideration evidence of changed conditions.” In re J.T., 742 N.E.2d 509, 512

       (Ind. Ct. App. 2001), trans. denied. “Due to the permanent effect of termination,

       the trial court also must evaluate the parent’s habitual patterns of conduct to

       determine the probability of future neglect or deprivation of the child.” Id. In




       1
         Father also challenges the trial court’s conclusion that there is a reasonable probability that the
       continuation of the parent-child relationship poses a threat to Child’s well-being. Indiana Code Section 31-
       35-2-4(b)(2)(B) requires DCS to prove only one of the three circumstances listed. Because we find no error
       concerning the reasonable probability that the conditions will not be remedied, we need not address the
       threat to Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019                  Page 9 of 19
       making its case, “DCS need not rule out all possibilities of change; rather, [it]

       need establish only that there is a reasonable probability that the parent’s

       behavior will not change.” In re Kay.L., 867 N.E.2d 236, 242 (Ind. Ct. App.

       2007). The court may properly consider evidence of a parent’s substance abuse,

       criminal history, lack of employment or adequate housing, history of neglect,

       and failure to provide support. McBride v. Monroe Cty. Office of Family & Children,

       798 N.E.2d 185, 199 (Ind. Ct. App. 2003).


[13]   As a preliminary matter, we categorically reject Father’s argument that the trial

       court based its termination order solely on unsubstantiated acts of domestic

       violence. As addressed more fully below, the unchallenged findings address

       multiple police reports and arrests pertaining to Father’s abuse of Mother and

       other criminal activity, as well as his failure to comply with court-ordered

       services, including visitation. To the extent that he points to Mother’s

       intermittent denials concerning the abuse, we note the trial court’s unchallenged

       finding that Mother’s vacillation was merely reflective of the on-and-off status

       of their romantic relationship. See Appealed Order at 3 (finding 18:

       “Depending on the status of the relationship, Mother would admit or deny

       domestic violence.”). In short, the domestic abuse allegations were neither

       unsubstantiated nor the sole basis for the trial court’s termination order.

       Father’s argument therefore is meritless.


[14]   Father asserts that the conditions that led to Child’s initial removal pertain

       solely to Mother, i.e., her homelessness and instability. We disagree. Mother’s

       homelessness and instability were the subject of the initial report to DCS, but

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 10 of 19
       shortly thereafter, DCS received another report concerning domestic violence

       resulting in Father’s arrest. As Father does not challenge any of the trial court’s

       findings, they stand as proven and include, in summary: several reports of

       Father’s domestic abuse with police intervention and physical evidence of

       injuries to Mother; Father’s conviction for class A misdemeanor OWI with

       endangerment, where Mother and Child were passengers; his conviction for

       invasion of privacy for violating a no-contact order; his inconsistent

       employment (five different jobs and some handyman work); his inconsistent

       housing arrangements (three different residences, one in Illinois); his six

       different short-term stints of incarceration during the CHINS case; his discharge

       for failure to complete domestic violence services; his contempt citation for

       failure to participate in services such as home-based case management,

       individual therapy, fatherhood engagement and domestic violence programs,

       and parenting time; and his last communication with DCS, in July 2018, in

       which he stated “that he did not want any contact from DCS ever again.”

       Appealed Order at 5.


[15]   Father was incarcerated for several short stints during the pendency of the

       proceedings, and he did not consistently participate in his visitation sessions

       when he was not incarcerated. In the fall of 2017, he attended only three of

       seven scheduled visits despite DCS’s accommodations to his schedule. He

       ceased all contact with Child as of February 2018. His failure to exercise his

       visitation rights demonstrates a lack of commitment to the parent-child

       relationship and the plan to preserve it. See Lang v. Starke Cty. Office of Family &


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 11 of 19
       Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007) (failure to exercise right to

       visit one’s children demonstrates lack of commitment to complete actions

       necessary to preserve parent-child relationship), trans. denied. In short, Father

       has failed to demonstrate clear error in the trial court’s conclusion that the

       conditions that led to Child’s removal will likely remain unremedied.


       Section 2 –Father has failed to demonstrate that the trial court
        clearly erred in concluding that termination is in Child’s best
                                  interests.
[16]   Father also asserts that the trial court clearly erred in concluding that

       termination is in Child’s best interests. To determine what is in the best

       interests of a child, we must look at the totality of the circumstances. In re

       A.W., 62 N.E.3d 1267, 1275 (Ind. Ct. App. 2016). Although not dispositive,

       permanency and stability are key considerations in determining the child’s best

       interests. In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). “A parent’s historical

       inability to provide a suitable environment along with the parent’s current

       inability to do the same supports a finding that termination of parental rights is

       in the best interests of the children.” In re A.P., 981 N.E.2d 75, 82 (Ind. Ct.

       App. 2012) (quoting, Lang, 861 N.E.2d at 373). Likewise, “the testimony of

       service providers may support a finding that termination is in the child’s best

       interests.” In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010), trans. dismissed.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 12 of 19
[17]   With respect to Child’s best interests, the trial court entered the following

       unchallenged findings: 2


                12. …. At the time of the termination hearing, the circumstances
                of Parents had not improved.

                ….

                41. CASA, Bonnie Bodkin, supports termination of parental
                rights and adoption in the best interests of Child. CASA noted
                Child has been out of the care of Parents since he was very small.
                Child has been placed in the same kinship foster home for nearly
                two (2) years and needs a permanent home. Child is bonded
                with the kinship foster parents who are prepared to adopt. Child
                has some special needs and is undergoing testing for
                developmental delays and/or autism. Nevertheless, Child is
                progressing in the caring and nurturing environment provided by
                the kinship foster family.


       Appealed Order at 3, 6.


[18]   The totality of the circumstances shows that Father has a pattern of unhealthy

       interaction with Mother that manifests itself in physical violence and threats of

       violence, followed by a breakup and a reconciliation. See Appealed Order at 3

       (unchallenged finding 18: “The pattern of abuse in the relationship between

       Parents will likely continue. Parents repetitively separated and reunited during

       the CHINS case.”). Father also has demonstrated a pattern of noncompliance




       2
         To the extent that the findings include the parties’ proper names and initials, we refer to the parties as
       previously designated.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019                    Page 13 of 19
       with court-ordered services followed by a discharge from those services. See Tr.

       Vol. 2 at 54 (FCM Thompson’s testimony that most of Father’s referrals were

       “short-term due to not showing up, oversleeping, being argumentative.”). FCM

       Thompson described Father’s communication as poor, testifying that he was

       very difficult to contact, despite his having three cell phones and five phone

       numbers. The last communication she received from Father was a July 2018

       text saying that he “did not want [her] to contact … him ever again and that a

       new attorney would be in touch with DCS.” Id. at 55. She concluded that

       Father “has refused to demonstrate th[e] ability” to take care of Child but that

       he “was fairly insistent through the case that we just give the child back to

       him.… [S]o … he did not accept responsibility for any … of his actions that

       may have led to the child being removed.… [H]e blamed DCS, he blamed

       [Mother].” Id. at 41, 54.


[19]   Both CASA Bodkin and FCM Thompson testified that termination is in Child’s

       best interests. As of the date of termination, Child had been in the same

       preadoptive foster placement for more than two-thirds of his life. He has a

       stable environment and is bonded with his preadoptive foster family, which

       includes his twin half-siblings. He has special developmental needs, the extent

       of which has yet to be fully diagnosed, but to which the foster family is

       currently attending. The totality of the circumstances supports the trial court’s

       conclusion that termination of Father’s parental rights is in Child’s best

       interests, and Father has failed to meet his burden of demonstrating otherwise.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 14 of 19
       Consequently, we affirm the court’s order terminating Father’s parental

       relationship with Child.


         Section 3 – Mother has failed to demonstrate that the trial
       court clearly erred in concluding that termination is in Child’s
                                best interests.
[20]   Mother limits her challenge to the trial court’s conclusion that termination of

       her parental relationship with Child is in Child’s best interests. She does not

       specifically challenge any of the enumerated findings but rather takes issue with

       isolated statements within the findings pertaining to the quality of her

       supervised visits with Child. We agree with DCS that this could loosely be

       characterized as a challenge to portions of findings 26 through 28, which read,


               26. At the onset of the CHINS case, Mother was scheduled to
               attend supervised parenting time twice per week. Mother’s level
               of engagement with Child was very low with a flat demeanor.
               Mother refused to accept redirection and did not benefit from
               modeling. The bond between Mother and Child was lacking.

               27. Between June 2017 and January 2018, Mother was
               scheduled to attend therapeutically supervised parenting time.
               Mother failed to consistently attend visits as scheduled. Mother
               was in jail for a period of time. Mother was generally disengaged
               with Child and made little progress in this area. Mother did not
               initiate age appropriate activities for Child. Mother was hesitant
               to accept redirection and failed to incorporate parenting
               suggestions. The last scheduled visit was ended early due to
               Mother’s extreme disrespect at which time Mother was
               unsuccessfully discharged.

               28. Mother’s visits resumed mid to late November 2018. Mother

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 15 of 19
               has attended once per week as scheduled. Mother’s level of
               engagement with Child has been adequate. However, Mother’s
               repeated absences severely affected any bond with Child. Mother
               was absent approximately half of the CHINS case from
               December 2017 to April 2018. Mother was entirely absent from
               mid-April 2018 to September 2018. Mother was incarcerated for
               approximately thirty (30) day[s] shortly after the twins were born.


       Appealed Order at 4.


[21]   With respect to these findings, Mother does not dispute her absenteeism or

       disrespect but essentially disputes the court’s statements that her level of

       engagement was very low during supervised visits, that her demeanor was flat,

       and that she lacked a bond with Child. Mother’s Br. at 16. However, evidence

       in the record supports these findings. Family Services Specialist Jennifer

       Raderstorf testified that during her supervision of visitation sessions between

       Mother and Child,


               A. Um, [Mother] just was resistant. So, like, for example, if the
               kid would bring me a book, and I, you know, I would say, well
               he, he wants you to read, wants you to read to him, and she
               would say no, he just tears books, he can’t have it. And so, I
               would model just reading the book with him and showing him
               pictures. And, I would ask her, would you like to try. No, she
               didn’t want to.


               Q. Okay. How would you rate that level of engagement, um, of
               those two visits in mid-August 2017?


               A. Very poor.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 16 of 19
               Q. And, how would you describe the bond that you observed
               between mom and her, uh, son?


               A. Um, I don’t think that they had a bond.


       Tr. Vol. 2 at 12.


[22]   Mother claims that during visitation, she demonstrated that she could take care

       of such basic tasks as diapering and feeding Child and that her lack of

       engagement was due to fatigue associated with being pregnant with twins.

       Mother’s assertions are more akin to explanations for her low energy level

       during visits rather than to claims of clear error in the findings. To the extent

       that she also points to the relative brevity of her time under Raderstorf’s

       supervision, we again do not find this a challenge to the accuracy of the findings

       but rather an attempt to discredit Raderstorf’s observations and

       recommendations. See id. at 13 (Raderstorf’s recommendation that visits be

       changed to therapeutic after two sessions “[d]ue to the lack of engagement”).

       In short, Mother’s assertions are merely invitations to reweigh evidence and

       reassess witness credibility, which we may not do.


[23]   The totality of the circumstances shows Mother to be unable to develop

       consistent healthy patterns of daily living. Her employment history was

       haphazard, with shorts stints at fast-food restaurants or retail establishments,

       but more often than not, she was unemployed. Her housing was similarly

       unstable, as she generally went from “jumping from friend’s couch to friend’s

       couch,” to staying with various relatives, to being homeless. Id. at 65. During

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 17 of 19
       her pregnancy with the twins, she was essentially homeless and was

       hospitalized several times for dehydration. She repeatedly returned to her

       abusive relationship with Father and refused to take steps to ensure her own

       safety, e.g., her refusal to obtain a civil protective order or set up a safety plan

       when Father was released from incarceration. She was issued contempt

       citations for failure to comply with court-ordered services, including drug

       screens, individual therapy, domestic violence education, home-based case

       management, psychological evaluations, and visits with Child. In the

       spring/summer of 2018, she went about five months without contacting Child.

       Id. at 42. She re-engaged somewhat with her supervised visits in the final two

       months of the termination proceedings, attending six to eight visits. Id. at 71.

       However, CASA Bodkin observed Mother’s lack of nurturing to be much the

       same in the supervised visitation session one week before the termination

       hearing as it had been a year earlier. See id. at 81 (CASA’s testimony regarding

       last visit before termination hearing that Mother “pretty much sat on the chair

       and I didn’t see any activity, didn’t sit on the floor to play with [Child].”). In

       other words, Mother’s last-minute visits show her failure to progress in terms of

       interacting meaningfully with Child. Yet she claimed to have no need for other

       services and refused any such participation. See Appealed Order at 4

       (unchallenged finding 25.)


[24]   FCM Thompson and CASA Bodkin both concluded that termination is in

       Child’s best interests. FCM Thompson noted that Mother’s circumstances had

       not improved during the pendency of the CHINS and termination proceedings.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 18 of 19
       Tr. Vol. 2 at 43. She explained that it had become “somewhat difficult to find

       providers willing to work with the family,” id. at 41, and concluded, “Every

       child deserves permanency. [Child]’s been in this limbo for almost two years.…

       [F]ather hasn’t seen him since February of 2018.… [M]other has a long history

       of instability as far as housing, employment. Um, she’s not demonstrated the

       ability to take care of [Child].” Id. at 54. Meanwhile, as previously discussed,

       Child is in a stable home and has bonded with his preadoptive foster family.

       He has special needs that require a caregiver “who has the stability to maintain

       his appointments and follow through with those appointments.” Id. at 55.

       CASA Bodkin also emphasized Child’s need for stability and permanency,

       especially with his special needs and autism testing, and indicated that his

       preadoptive foster family has “a real … established commitment to him.” Id. at

       82. The testimony of service providers underscores his need for permanency

       and stability. See A.K., 924 N.E.2d at 224 (“the testimony of service providers

       may support a finding that termination is in the child’s best interests.”). Mother

       has failed to demonstrate clear error in the trial court’s conclusion that

       termination of her parental relationship with Child is in Child’s best interests.

       Accordingly, we affirm.


[25]   Affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1003 | October 31, 2019   Page 19 of 19